Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 12/07/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1, 6-12 and 15-20 have been considered and examined.  Claims 2-5, 13 and 14 have been canceled.

Allowable Subject Matter
Claims 1, 6-12 and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a lighting device, comprising: an optical system, wherein the peripheral portion of the optical system is configured to pass the first light color irradiated on the first region through a focal point and a target surface, wherein a central axis extends through the optical system and the first plurality of light sources is disposed about the central axis, wherein the second plurality of light sources is disposed about the central axis between the first plurality of light sources and the central axis, wherein the third plurality of light sources is disposed about the central axis between the second plurality of light sources and the central axis, wherein a convex 
The closest prior art are Sommers (US Pub. 2003/0053310) and Gerlach (US Pub. 2004/0218387). While Sommers discloses an optical system (abstract, see lenses); a plurality of light sources arranged in a matrix (Figs. 1 and 2) and Gerlach discloses a plurality of light sources arranged in a matrix (Fig. 2). Neither Sommers nor Gerlach disclose or suggest in summary an optical system, wherein the peripheral portion of the optical system is configured to pass the first light color irradiated on the first region through a focal point and a target surface, wherein a central axis extends through the optical system and the first plurality of light sources is disposed about the central axis, wherein the second plurality of light sources is disposed about the central axis between the first plurality of light sources and the central axis, wherein the third plurality of light sources is disposed about the central axis between the second plurality of light sources and the central axis, wherein a convex surface of the convex lens extends towards the plurality of light sources, and wherein the first light color within the first region of the optical system is refracted a first angle by the convex lens and the second light color within the second region of the optical system is refracted at a second angle, different from the first angle, to produce a white light exiting the peripheral portion of the convex lens.

The closest prior art are Sommers (US Pub. 2003/0053310) and Hessling-von Heimendahl (U.S. Pub. 2019/0063713). While Sommers discloses illuminating a first region of an optical system with a first light color (para. 0029-0030) and Hessling-von Heimendahl discloses white light  (para. 0010). Neither Sommers nor Gerlach disclose or suggest in summary a method of producing a white light beam, comprising: illuminating a first region of an optical system with a first light color; illuminating a second region of the optical system with a second light color, the second region positioned inward of the first region with respect to a central axis; illuminating a central 
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875